Citation Nr: 1116296	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-06 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral eye condition, to include residuals of a steam burn.

3.  Entitlement to service connection for a bilateral hearing disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from April 1969 to August 1973 and from December 1974 to December 1976.  The Veteran's additional service, from December 1976 to August 1981, resulted in a discharge under other than honorable conditions, and is therefore not qualifying service for VA purposes.  This was the subject of unappealed February 1985 and December 2009 administrative decisions.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

Although a review of the claims file indicates that the Veteran initiated appeals with regard to a number of other issues, including service connection for a psychiatric disability and a left knee disability, and entitlement to compensation under 38 U.S.C.A. § 1151 for left hip and low back disabilities, the Veteran failed to perfect such appeals following issuance of a statement of the case.

The issues of service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disability was most recently denied in an unappealed January 1989 rating decision on the grounds that no nexus between current disability and service, either direct or through a service connected disability, was shown; the denial became final in January 1990.

2.  Evidence received since January 1989 was not previously considered by agency decision makers, but is cumulative and redundant of evidence already of record, does not address an unestablished fact, and fails to raise the reasonable possibility of substantiating the claim.

3.  Service connection for an eye disorder was most recently denied in a June 1987 rating decision on the grounds that no residuals of an in-service injury were shown; the denial became final in July 1988, one year following notice of the denial to the Veteran.

4.  Evidence received since June 1987 was not previously considered by agency decision makers, but is cumulative and redundant of evidence already of record, does not address an unestablished fact, and fails to raise the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the criteria for reopening the claim of service connection for a low back disability have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  New and material evidence has not been received and the criteria for reopening the claim of service connection for a bilateral eye condition have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A March 2006 letter satisfied the duty to notify provisions, including as related to reopening of previously denied claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  While this letter failed to notify the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, such error is harmless in light of the lack of any grant of service connection; no rating or effective date will be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, were obtained in August 2006.  38 C.F.R. § 3.159 (c) (2).  No examinations were provided with respect to the previously denied claims, as the duty to examine does not attach in the absence of reopening.  38 C.F.R. § 3.159.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  




II.  New and Material Evidence

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994).




A.  Low Back

Service connection for a low back disability was most recently denied in a January 1989 rating decision, based on a finding that the currently diagnosed disability was not shown to be related to service or a service connected disability.  The evidence consisted of complete service treatment records showing complaints of back pain before and during service, VA treatment and examination records showing continued complaints of low back pain and diagnoses of degenerative changes of the lumbar spine and mechanical low back pain, and the Veteran's statements regarding the onset and continuity of his low back problems.

Since January 1989, extensive VA and private treatment records have been associated with the claims file, to include records generated or obtained by SSA.  These document ongoing low back complaints and diagnoses, as well as the occurrence of a May 1991 work injury; a raised desk collapsed onto the Veteran, causing additional injuries.  Additionally, the Veteran has submitted argument and statements to VA and the treating and examining doctors regarding his history of back problems; he has repeated his allegations of in-service injury and onset.

Some records created after January 1989 were not previously considered by agency decision makers, and hence are new.  However, to the extent they discuss the allegations of a nexus to service, the records are cumulative and redundant.  Doctors note the Veteran's reports of back problems since service, and he repeats his allegations of in-service injury, but no doctor offers any reasoned opinion or conclusion indicating any relationship between current disability and service.  At best, doctors merely regurgitate the Veteran's own already considered and rejected allegations.  Mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  There are no nexus opinions added to the record since January 1989.

The records associated with the claims file since January 1989 deal primarily with the extent of current disability and the identification of the current diagnoses.  The fact of a current disability was established at the time of the prior denial, and the new records therefore are not considered material.  Moreover, to the extent doctors do discuss the etiology of current disability, they attribute the complaints to the 1991 work injury, and not to service.  Such evidence is negative to the claim, and does not raise any reasonable possibility of substantiating the claims.

New and material evidence to reopen a claim of service connection for a low back disability has not been received.  Reopening the claim is not warranted.

B.  Eye Condition

Service connection for a bilateral eye disability was initially denied in a February 1974 rating decision.  Two forms of disability were considered at that time:  myopic astigmatism and residuals of steam burn of the eyes.  The astigmatism, or refractive error, was considered a congenital or developmental deformity, and hence was not subject to service connection.  The residuals of steam burns, to include iritis and uveitis, were denied because no current disability was found.

Most recently, service connection for an eye disability, claimed as a residual of an in-service steam burn, was denied in a June 1987 rating decision.  Notice of that denial was sent to the Veteran in July 1987.  The RO found the sole identified disability on examination was the myopic astigmatism; no chronic residual of steam burns was shown.

At the time of the June 1987 denial, the evidence consisted of complete service treatment records, service personnel records, VA treatment and examination reports, and the Veteran's lay statements regarding his symptoms and complaints, including the dates of onset.  Service treatment records showed that the Veteran did sustain a steam burn to his face and eyes during qualifying active military service, in 1975.  He was hospitalized and treated for loss of vision and pain.  Service records also show that the problems associated with the steam burn resolved completely, and the Veteran was returned to active duty with no restrictions.  Records also show that prior to the steam burn, the Veteran wore corrective lenses for refractive error.  Post service records showed continued diagnosis of refractive error, with no disability, impairment, or symptomatology attributed to the in-service steam burns.

Since June 1987, the Veteran has repeated his allegations that his vision was permanently affected by the in-service steam burns.  These allegations are cumulative and redundant of the statements made in connection with both previously denied claims.  They are not new.  Further, although the credibility of his allegations of current problems is assumed for purposes of reopening, his competence to form opinions regarding the etiology of such is not.  The Veteran, as a layperson, is not competent to render an opinion on a topic requiring specialized knowledge or training, such as the cause of visual impairments.  This is not a situation in which a direct cause and effect relationship is subject to observation through the five senses; interpretation, testing, and reasoning is required.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Medical records since June 1987, including VA and private records, continue to show a current vision impairment.  Doctors also continue to relate such to the myopic astigmatism, and not to any traumatic injury.  No doctor identifies any current residual of steam burns; they note the Veteran's full recovery, and the presence of the nonservice connectable refractive error.  These records are both cumulative and redundant of the evidence of record, and fail to address the unestablished fact of a current chronic disability related to the established in-service injury.  Because they in no way indicate the presence of any acquired (as opposed to congenital) service connectable eye disability, no reasonable possibility of substantiating the claim is raised.

New and material evidence to reopen a claim of service connection for a bilateral eye condition has not been received.  Reopening the claim is not warranted.


ORDER

New and material evidence not having been received, the claim of service connection for a low back disability is not reopened; the claim remains denied.

New and material evidence not having been received, the claim of service connection for a bilateral eye condition is not reopened; the claim remains denied.
REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA audiological and ear disease examinations were provided in April 2006.  The Audiologist opined that, because audiometric testing during the Veteran's periods of good, qualifying service from April 1969 to December 1976 were within normal limits, currently diagnosed hearing loss disability was not the result of noise exposure in service.  However, this fails to address the apparently substantial increases in puretone thresholds at all frequencies over the course of both periods of good service, demonstrated in April 1969, March 1973, August 1973, December 1974, and October 1976 testing.  The conclusion of the audiologist does not properly reflect the state of the evidence, and hence the examination is not adequate.  The same reasoning applies to the opinion regarding the etiology of tinnitus, as the examiner appears to have underplayed the impact of in-service noise exposure as a machinist mate.

Similarly, the opinion of the ear disease examiner in April 2006 was based on incorrect or misstated facts.  He indicated that events in 1991 were in service; the Veteran was in fact separated in 1981.  Moreover, the examiner considered the role of events falling within the nonqualifying, bad period of service in forming his opinion.  The opinion is therefore not adequate or probative of the issue on appeal.  

On remand, new examinations for hearing loss and tinnitus are required.  The audiologist should address the upward trend of purtetone testing over good service in rendering nexus opinions.  The ear disease examiner should limit his opinion on a nexus to service to the role of events taking place during qualifying service.  To that end, the examiners should be informed that only injuries or exposures from April 1969 to August 1973, and December 1974 to December 1976, should be considered.  

To ensure the most accurate opinion possible, the Board makes the express finding that the Veteran did not sustain a head injury during his period of qualifying, good active duty service.  Service treatment records document no such injury at any time during any period of service, and the extensive fall described by the Veteran and identified as the source of his alleged injury occurred in 1978, as per treatment records, during the period of bad service.  Further, the Veteran's claims file is replete with examples of exaggeration, contradiction, inaccuracy, and outright fabrication on the part of the Veteran.  His allegation of a head injury is not credible.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA audiological and ear disease examinations.  The claims folder must be reviewed in conjunction with the examinations.  Examiners should identify all current diagnoses of the left and right ears, to include characterizing any identified hearing loss as conductive or sensorineural.  The examiners should opine, in light of the demonstrated elevation of puretone thresholds over good service from April 1969 to December 1976 and the established in-service noise exposure in Navy engine rooms, whether it is at least as likely as not that any currently diagnosed hearing loss or tinnitus disability is caused or aggravated by military service.

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


